       Case 2:18-cv-00414 Document 15 Filed in TXSD on 01/10/19 Page 1 of 4




                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

  SANDPIPER CONDOMINIUM                          §
  COUNCIL OF CO-OWNERS, INC.,                    §
    Plaintiff                                    §
                                                 §    Hon. Nelva Gonzales Ramos
  v.                                             §    Civil Action No.: 2:18-cv-00414
                                                 §
  LEXINGTON INSURANCE COMPANY,                   §
    Defendant.                                   §
                                                 §

                   DEFENDANT’S REPLY MEMORANDUM OF LAW
            IN FURTHER SUPPORT OF ITS MOTION TO STRIKE PLAINTIFF’S
           RESPONSIVE PLEADINGS IN ITS SECOND AMENDED COMPLAINT
           AND IN OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR LEAVE
                   TO FILE THE SECOND AMENDED COMPLAINT

        Defendant Lexington Insurance Company (“Lexington”) submits this memorandum of law

in further support of its motion to strike Plaintiff Sandpiper Condominium Council of Co-owners,

Inc.’s (“Sandpiper”) “Responsive Pleadings” as set forth in pages 14 - 18 of Sandpiper’s Second

Amended Complaint [ECF No. 12], and in opposition to Plaintiff’s cross-motion for leave to file

the “Responsive Pleadings” as part of its Second Amended Complaint.

        Plaintiff has not responded to the clear authority from this and other federal courts, cited

in Lexington’s motion, that replies to answers are not permitted. See Lexington’s Motion [ECF

No. 13. at 2-3]. For this reason alone, Lexington’s motion should be granted.

        Plaintiff argues that it should be allowed to reply to Lexington’s answer in order to assert

waiver, excuse, and estoppel. See Plaintiff’s Opposition [ECF No. 14] at 2. Plaintiff, however,

already alleged exactly those theories in its First Amended Petition. In paragraph “X” of its First

Amended Petition, Plaintiff alleges “Moreover, as to the policy exclusions or other matters of




796415.1
      Case 2:18-cv-00414 Document 15 Filed in TXSD on 01/10/19 Page 2 of 4



avoidance pleaded by the Defendant, …Plaintiff would show that Defendant has waived or is

estopped to assert any limitations ….” See Plaintiff’s Original Petition [ECF No. 1-4] at par. X.

       Plaintiff asserts that its proposed “Responsive Pleadings” will not prejudice Lexington.

That is incorrect. If this Court allows Plaintiff to assert its “Responsive Pleadings”, then Lexington

will have to draft and file a response. That is an expense Lexington would not otherwise have to

undertake. Plaintiff will then presumably file another “Responsive Pleading” and the cycle will

spin again with Lexington filing another answer. Lexington will be prejudiced via this repetitive

pleading process and the Court will be prejudiced by having extensive, duplicative, and useless

pleadings on the docket.

       Moreover, Plaintiff’s proposed “Responsive Pleadings” sow confusion. In its “Responsive

Pleadings” Plaintiff denies the allegations made by Lexington in paragraphs 4 through 19 of

Lexington’s answer. In paragraph 4 of its answer, Lexington denied all allegations in paragraph 4

of Plaintiff’s First Amended Petition, except admitted that Plaintiff seeks over $1 million in

monetary relief and also admitted, upon information and belief, that the Sandpiper Condominium

is located in Nueces County, Texas. See Lexington’s Answer [ECF No. 8 at par. 4]. Plaintiff

denies Lexington’s admission and therefore now denies the allegation in its own complaint that it

seeks over $1 million and denies that the Sandpiper Condominium is located in Nueces County.

The same is true as to paragraphs 5, 6, and 7 of Lexington’s answer. In each instance Lexington

admitted certain, limited, allegations in Plaintiff’s First Amended Petition. Plaintiff now “denies”

those admissions and therefore denies its own allegations.

       Plaintiff argues that leave is freely given to amend pleadings before trial. That rule,

however, does not apply to the assertion of claims such as Plaintiff’s “Responsive Pleadings” that

are not authorized under the federal rules. In this case Plaintiff must establish why it is allowed to


                                                  2

796415.1
      Case 2:18-cv-00414 Document 15 Filed in TXSD on 01/10/19 Page 3 of 4



submit its “Responsive Pleadings” which are otherwise barred by the rules. Plaintiff has not done

so, and its motion should be denied, to the extent that Plaintiff seeks leave to file its “Responsive

Pleadings”.

                                            Conclusion

       For the reasons stated above and in Lexington’s motion, Sandpiper’s “Responsive

Pleading” should be stricken from its Second Amended Complaint.

Dated: January 10, 2019

                                                      Respectfully submitted,

                                                      By:_/s/ Raymond Gregory     _________
                                                        Raymond L. Gregory II
                                                        S.D. Texas Bar No. 12879
                                                        State Bar No. 08438275
                                                        rlg2@egglestonbriscoe.com

                                                      EGGLESTON & BRISCOE LLP
                                                      333 Clay Street, Suite 4800
                                                      Houston, Texas 77002
                                                      Tel: (713) 659-5100
                                                      Fax: (713) 951-9920

                                                      Wayne R. Glaubinger
                                                      Admitted Pro Hac Vice
                                                      James M. Dennis
                                                      Admitted Pro Hac Vice

                                                      MOUND COTTON WOLLAN &
                                                      GREENGRASS LLP
                                                      One New York Plaza
                                                      New York, NY 10004
                                                      212-804-4263

                                                      ATTORNEYS FOR LEXINGTON
                                                      INSURANCE COMPANY




                                                 3

796415.1
      Case 2:18-cv-00414 Document 15 Filed in TXSD on 01/10/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument has been served on all
counsel of record in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on January 10,
2019.

           William J. Chriss
           The Snapka Law Firm
           606 N. Carancahua, Suite 1511
           P.O. Box 23017
           Corpus Christi, Texas 78403
           (361) 884-8545 - Fax
                                                    /s/Raymond Gregory       ______
                                                       Raymond L. Gregory II




                                               4

796415.1
